           Case 1:19-cr-00076-DAD-BAM Document 55 Filed 03/19/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAUREL J. MONTOYA
   ANTONIO J. PATACA
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099
   Attorneys for Plaintiff
 6 United States of America

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00076-DAD
10
            Plaintiff,                                   STIPULATION TO CONTINUE SENTENCING
11                                                       HEARING
                            v.
12
     JOSE RIVAS, JR.,
13
            Defendants.
14

15

16          Plaintiff, United States of America, by and through its counsel of record, the United States

17 Attorney for the Eastern District of California, and defendant, JOSE RIVAS. JR., by and through his

18 counsel, hereby agree and stipulate to continue sentencing in this matter until July 26, 2021, at 10:00

19 am.

20          1. This matter was charged by indictment on April 4, 2019.

21          2. The parties filed a written plea agreement on August 3, 2019, and the defendant changed his

22              plea pursuant to that agreement on October 28, 2019.

23          3. Sentencing is currently set for April 20, 2021. At this time, the parties are in the process of

24              gathering additional information that bears upon the sentencing decision. Additionally, the

25              defendant does not consent to proceed with sentencing via videoconferencing (or telephone

26              conferencing if videoconferencing is not reasonably available) as authorized by General

27              Orders 614, 620, 624, and 628.

28          4. For those reasons, the parties stipulate to continue sentencing until July 26, 2021, at 10 am.


      STIPULATION TO CONTINUE                            1
30
           Case 1:19-cr-00076-DAD-BAM Document 55 Filed 03/19/21 Page 2 of 2

 1          IT IS SO STIPULATED.

 2
      Dated: March 18, 2021                                 PHILLIP A. TALBERT
 3                                                          Acting United States Attorney
 4
                                                      By: /s/ ANTONIO J. PATACA
 5                                                        ANTONIO J. PATACA
 6                                                        Assistant United States Attorney

 7
     DATED: March 18, 2021                      By:      /s/ Anthony Capozzi
 8                                                       ANTHONY CAPOZZI
                                                         Attorney for Defendant
 9                                                       JOSE RIVAS JR.

10

11
                                                  ORDER
12
            IT IS ORDERED that sentencing in this matter is continued from April 20, 2021, to July 26,
13
     2021, at 10 am.
14

15 IT IS SO ORDERED.

16      Dated:    March 18, 2021
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                           2
30
